


Exhibit 10.40


IDACORP, Inc. and/or Idaho Power Company Executive Officers
with Amended and Restated Change in Control Agreements
(as of February 12, 2016)


Name
 
Title
 
Date of Agreement
Darrel T. Anderson
 
President and Chief Executive Officer of IDACORP, Inc. and Idaho Power Company
 
12/23/2008
Rex Blackburn
 
Sr. Vice President and General Counsel of IDACORP, Inc. and Idaho Power Company
 
4/1/2009
Lisa A. Grow
 
Sr. Vice President of Operations of Idaho Power Company
 
12/12/2008
Patrick A. Harrington
 
Corporate Secretary of IDACORP, Inc. and Idaho Power Company
 
12/9/2008
Steve R. Keen
 
Senior Vice President, Chief Financial Officer, and Treasurer of IDACORP, Inc.
and Idaho Power Company
 
12/30/2008
Lonnie Krawl*
 
Senior Vice President of Administrative Services and Chief Information Officer
of Idaho Power Company
 
9/30/2013
Daniel B. Minor
 
Executive Vice President of IDACORP, Inc. and Idaho Power Company
 
12/30/2008
Kenneth W. Petersen*
 
Vice President, Controller, and Chief Accounting Officer of IDACORP, Inc. and
Idaho Power Company
 
5/20/2010
N. Vern Porter*
 
Vice President of Idaho Power Company
 
3/18/2010

*Change in control agreement does not include 13th-month trigger or tax gross-up
provisions.






